Citation Nr: 9909856	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  93-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension benefits because of 
the need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied 
entitlement to special monthly pension benefits because of 
the need for regular aid and attendance, or by reason of 
being housebound.

The case was previously before the Board in December 1995, 
June 1997, and October 1998, when it was remanded for 
evidentiary and due process development.  Specifically, the 
remands requested that the veteran be scheduled for special 
VA rating examinations, that the veteran be notified of the 
precise date and time of his scheduled VA examinations, and 
that the association of that notice with his claims folder be 
accomplished.


FINDINGS OF FACT

1.  The evidence of record does not establish a factual need 
for aid and attendance, nor does the evidence show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or that 
he is a patient in a nursing home because of mental or 
physical incapacity.

2.  The evidence also does not show that the veteran is 
permanently housebound by reason of his disabilities, that 
is, the evidence does not show that he is substantially 
confined to his dwelling and the immediate premises, due to 
his disabilities, and that the resultant confinement will 
continue throughout his lifetime.



CONCLUSION OF LAW

The criteria for entitlement to special monthly pension 
benefits because of the need for regular aid and attendance 
or by reason of being housebound are not met.  38 U.S.C. 
§§ 1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 
3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board finds that 
the duty to assist the veteran, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998), has been satisfied.

Specifically, the veteran's claim for special monthly pension 
was initially denied by the RO in a rating action dated 
December 1992, after the RO noted that the report of the 
veteran's Aid and Attendance examination, dated August 1992, 
revealed that he "entered the office unassisted, ... had good 
posture and gait", was able to feed himself unassisted, did 
require assistance in tending to the wants of nature, did not 
require assistance from protecting himself from the hazards 
or dangers of his daily environment, and that he was 
competent.  The RO also noted that he had been diagnosed with 
chronic ischemic heart disease and asthmatic bronchitis with 
hoarseness, and determined that "while the medical evidence 
does establish that you are no longer able to work, there is 
no indication that your medical condition renders you 
essentially housebound or that you require the aid and 
attendance of another person to perform the personal 
functions required by everyday living."  

The record shows that the decision and notice was addressed 
to the veteran's address of record and mailed on December 15, 
1992, and that the veteran subsequently perfected an appeal.  
He submitted VA Form 21-4138, Statement in Support of Claim, 
which was accepted in lieu of VA Form 9, and provided his 
address on that form, which was the same as that of record.  
Subsequently, another Aid and Attendance Examination was 
performed in December 1993.  The most recent correspondence 
from the veteran dated April 1994 does not indicate that he 
had a change of address.  A Board decision dated December 
1995 remanded this matter to the RO for further evidentiary 
and due process development.  In particular, the Board found 
that the results of several VA special rating examinations 
would be helpful in determining whether the veteran was 
eligible for housebound benefits.  

An internal VA notice, dated January 1996, indicated that the 
veteran failed to report to four scheduled examinations: an 
Aid and Attendance / Housebound examination, and examinations 
for diseases of the heart, joints, and a non-tuberculosis 
diseases examination.  However, as this was an internal 
notice for VA scheduling purposes, this notice did not show 
that the veteran was informed of those examinations, or of 
the ramifications of failing to report to those examinations.  
The matter was subsequently returned to the RO by a Board 
decision dated June 1997, with similar requests that the 
veteran's medical examinations be rescheduled; that the RO 
notify the veteran of his examinations; and that the RO 
document all contact with the veteran in his claims folder.  

The RO, by means of a letter dated August 13, 1997, notified 
the veteran, at his address of record, that he would be 
notified of a future VA examination by the VA medical 
facility, and that "failure to report to this VA examination 
would result in denial of your claim for special monthly 
pension."  

The veteran was again scheduled to be seen at a VAMC on 
September 12, 1997.  Another internal VA notice was 
associated with his claims folder indicating that the veteran 
failed to report to examinations scheduled on January 31, 
1996 as well as September 12, 1997.  The internal 
correspondence gave the veteran's address of record, but did 
not show that the veteran had been sent notices informing him 
of the 

examinations.  A remand was again promulgated by the Board, 
dated October 1998, 
requesting that the RO procure a copy of the notice sent to 
the veteran notifying him of the date and time of his 
examinations, or that the RO reschedule the examinations and 
take necessary action to ensure that such notice would be 
associated with his claims folder.  

The RO subsequently obtained copies of the notices that were 
mailed by the VAMC to the veteran, at his address of record, 
notifying him of the date, time, and ramifications of failing 
to report to such examinations.  Specifically, the VAMC 
notified the veteran in a letter dated August 23, 1997, that 
he was to report on "Friday, September 12, 1997 [at] 
11:00", and that failure to keep the above appointment 
"could affect your VA rating.  [If] you have any questions, 
please call me at ... ."  The record now reflects that notice 
was also previously sent to the veteran on January 18, 1996, 
notifying him of appointments dated "Tuesday, January 30, 
1996 [at] 8:00 [and] 8:45".  The same failure to report 
provisions were given in that notice.  

As the veteran has repeatedly failed to report to his 
scheduled VA examinations, despite the notices from both the 
VA Medical Centers and the RO of the ramifications of such 
failure to report, the Board determines that the VA has 
fulfilled its duty to assist the veteran.   

The veteran contends that the RO committed error in denying 
entitlement to special monthly pension benefits because of 
the need for regular aid and attendance, or by reason of 
being housebound.  He argues, in essence, that because of his 
multiple disabilities, he is in need of such aid and 
attendance or is housebound.


In determining whether special pension is payable to a 
veteran by reason of need for aid and attendance, or by 
reason of being housebound, the need for aid and attendance 
is defined as helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person.  In 
determining whether such need exists, the veteran will be 
considered in need of regular aid and attendance if he:  (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or  
(2) is a patient in a nursing home because of mental or 
physical incapacity; or  (3) establishes a factual need for 
aid and attendance under the criteria set forth in 
§ 3.352(a).  38 C.F.R. § 3.351 (1998).

The regulations set forth at 38 C.F.R. § 3.352(a) state that 
the following basic criteria will be accorded consideration 
in determining the need for regular aid and attendance:  (1) 
the inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; (2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, or belts, 
lacing at the back); (3) the inability of the claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; (4) the inability to 
attend to the wants of nature; or (5) incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  Bedridden will be a proper basis for 
the determination, where bedridden is that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the veteran is 
so helpless as to need 

regular aid and attendance, not that there is a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1998).

In addition to the criteria for those in need of regular aid 
and attendance, the rate of pension as prescribed in 38 
U.S.C. 1521(e) shall payable to a veteran who is entitled to 
pension under 38 U.S.C. 1521, that is, a veteran who served 
during a period of war; and who is housebound, if the veteran 
meets certain criteria under 38 C.F.R. § 3.351 (1998).  
First, as a preliminary matter, the veteran must have a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities (not including ratings 
based upon unemployablility under § 4.17).  Additionally, the 
veteran must have:  (1) an additional disability or 
disabilities independently ratable at 60 percent or more that 
are separate and distinct from the permanent disability rated 
as 100 percent disabling, and that involve different 
anatomical segments or bodily systems; or  (2) is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. § 3.351 (1998).

The medical evidence consists of two reports of VA rating 
examinations, dated August 1992 and December 1993.  The 
August 1992 examination report reveals that the veteran had a 
good posture, gait, and that he ambulated by himself, 
unattended. The report shows, under the section "hours 
bedridden in an average day", an entry of "[eight] hours at 
bedtime".  The examiner also indicated that he could feed 
himself unassisted, was competent, and did not require aid to 
protect himself from the hazards or dangers incident to his 
daily environment due to his physical or mental condition.  
Although his visual acuity was not 5/200 or less in both 
eyes, the examiner noted that the veteran did require aid to 
attend to the wants 

of nature.  The report also showed that the veteran had 
arthritis and arthralgia in multiple joints, that he had bad 
hearing, persistent hoarseness, chronic ischemic heart 
disease, chronic asthmatic bronchitis, "BPH", arthritis and 
proteinuria with "EUD [external urinary device]".  

The report of his December 1993 aid and attendance 
examination shows that the veteran had bad hearing, 
persistent hoarseness, chronic ischemic heart disease, 
chronic obstructive pulmonary disease, "BHP" proteinuria, 
and arthritis.  This examiner found that the veteran did not 
have visual acuity of 5/200 or less in both eyes, that he 
could feed himself unattended, did not require aid to protect 
himself from the hazards or dangers incident to his daily 
environment due to his physical or mental condition, was 
competent, and that he did not require aid to attend to the 
wants of nature.  Additionally, the report of his December 
1993 examination shows that it was conducted at an address 
other than the one the veteran gave as his residence of 
record.

As indicated above, this matter was subsequently returned to 
the RO so that additional evidentiary and due process 
development could be completed.  However, because of the 
veteran's failure to report to his scheduled medical 
examinations, there is no additional medical evidence in 
support of his claim.  

The medical evidence does not show that the veteran is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees of less.  The evidence also does 
not show that the veteran is a patient in a nursing home 
because of mental or physical incapacity.  Thus, he does not 
qualify for aid and attendance under the first two provisions 
enumerated in 38 C.F.R. § 3.351.

Moreover, he also does not qualify under the "factual need" 
criteria set forth in section § 3.352(a).  Specifically the 
evidence does not show  (1) that he is unable to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; (2) the frequent need of adjustment of any 
special prosthetic or orthopedic appliances;  

(3) that he is unable to feed himself;  (4) that he is unable 
to attend to the wants of nature; or (5) that he exhibits a 
physical or mental incapacity, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. 
Although the report of his August 1992 VA examination showed 
that he was unable to attend to the wants of nature, the 
examiner of the December 1993 report specifically made a 
finding that he was able to attend to the wants of nature.  
In addition, the medical evidence also shows that the veteran 
can ambulate on his own, feed himself, was competent, and did 
not require aid to protect himself from the hazards or 
dangers incident to his daily environment due to his physical 
or mental condition.  

Finally, the evidence does not demonstrate that the veteran 
is bedridden.  The August 1992 examination report shows, 
under the section "hours bedridden in an average day", an 
entry of "[eight] hours at bedtime".  Additionally, the 
report of his December 1993 examination shows that it was 
conducted at an address other than the one the veteran gave 
as his residence, listed in records dated October 1993 and 
April 1994, both before and after the date of the 
examination.   Moreover, the veteran has not shown that he 
meets the preliminary requirements for housebound benefit 
eligibility set forth in 38 C.F.R. § 3.351 and outlined 
above.

Thus, the particular functions that the veteran is able to 
perform show, when considered in conjunction with his 
condition as a whole, that he does not have such need of 
regular aid and attendance, or of housebound status, as to 
warrant special monthly pension under the regulations set 
forth in 38 C.F.R. §§ 3.351 or 3.352.




ORDER

Entitlement to special monthly pension benefits because of 
the need for regular aid and attendance or by reason of being 
housebound is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  The duty to assist is not a one-way street.  The veteran cannot passively wait for assistance in those 
circumstances where he may or should have information that is essential in obtaining the putative evidence.  
Cf. Wood v. Derwinski, 1 Vet.App. 190 (1991) (holding that a veteran claiming service connection for PTSD, 
should supply VA with adequate information to conduct a successful search for necessary evidence).
  After a careful review of the record, the Board notes that no change of address information had been 
received from the veteran, and in fact, that the veteran address of record had remained constant during the 
pendency of his appeal.  

